internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si date date legend fund1 fund2 fund3 fund4 y pr sec_1 gp z a b c d1 cc dom p si state country1 country2 this responds to your letter dated date and prior correspondence submitted on behalf of y requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election to be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 facts fund3 is a limited_partnership formed under the laws of state fund3 is the sole owner of y an entity formed under the laws of country1 on d1 y represents that fund3 has limited_liability as to the debts of or claims against y pr sec_1 is a limited_partnership organized under the laws of country1 gp is a limited_partnership formed under the laws of country1 and owns an a general_partnership interest in pr sec_1 y owns a b limited_partnership_interest in pr sec_1 z is a publicly traded corporation formed under the laws of country2 pr sec_1 owns a c interest in z in addition to fund3 there are three other u s entities fund1 fund2 and fund4 the funds that hold interests through limited_partnerships in z both fund3 and y intended for y to make an election to be disregarded as an entity separate from its owner under sec_301_7701-3 however due to mistakes made by y’s outside tax counsel the election was not timely made y has represented that there is no current intention to sell its interest in pr sec_1 and pr sec_1 has no current intention to sell its interest in z further z has no current intention to liquidate y also represents that if the u s investors of gp and the funds were treated as one u s shareholder the aggregate ownership of z by all u s shareholders within the meaning of sec_951 would not be greater than percent of the total combined voting power of all classes of stock of z or the total value of z stock law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can cc dom p si elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability under sec_301_7701-3 a foreign eligible_entity with a single owner who has limited_liability can elect to be classified as a disregarded_entity by filing a form_8832 to be valid an election must generally be signed by the member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 the effective date specified on form_8832 can not be more than days prior nor more than months after the date on which the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_service bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result y is granted an extension of time for making the election to be disregarded as an entity separate from its owner for federal tax purposes effective d1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in cc dom p si this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the taxpayer’s second listed authorized representative sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
